NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2022,  02/28/2022 and 03/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 11, and 20.
“outputting, based on the one or more measurements, a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals” (claim 1)

“output, based on the one or more measurements, a control instruction that causes an exercise device to modify, independently from each other, a resistance of one or more pedals” (claim 20)

Reference Sanchez (US 2020/0151646 A1) teaches a method for processing and analyzing data collected from workspace fitness devices wherein the smart bike adjust an adjustable tension resistance to select the level of power needed to be applied by the user in order to turn the cranks/pedals. Reference Sanchez fails to teach a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals.

Reference Stafford (US 2015/0290061 A1) teaches an apparatus wherein the foot pedal is also coupled to a passive resistance mechanism that resists a motion of the foot pedal. Reference Stafford fails to teach a control instruction that causes the exercise device to modify, independently from each other, the resistance of the one or more pedals.

Reference Skinner et al (US 2013/0137550 A1) teaches a multi-limb exercise machine and method that includes an exercise bicycle wherein the resistance of the pedals can be changed between a high level and low level. Reference Skinner et al fails 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784                       

/Megan Anderson/Primary Examiner, Art Unit 3784